          Case 1:20-cv-00161-NONE-SAB Document 36 Filed 09/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MIGUEL RODRIGUEZ CORTEZ, et al.,                   Case No. 1:20-cv-00161-NONE-SAB

12                  Plaintiffs,                         ORDER REQUIRING MARK E. MERIN
                                                        AND PAUL MASUHARA TO
13          v.                                          SUPPLEMENT MOTION TO WITHDRAW
                                                        AS COUNSEL FOR DESIREE MERCADO
14   COUNTY OF MERCED, et al.,
                                                        DEADLINE: OCTOBER 5, 2020
15                  Defendants.

16

17          Plaintiffs Miguel Rodriguez Cortez and Desiree Mercado filed this civil rights action

18 pursuant to 42 U.S.C. § 1983 against Defendants County of Merced, Merced County Sheriff’s

19 Office, and Vernon Warnke. (ECF No. 1.) On September 9, 2020, Mark E. Merin and Paul
20 Masuhara, counsel for Plaintiff Mercado, filed a motion to withdraw from representation in this

21 matter. In support of the motion, counsel submitted a declaration asserting that they have been

22 unable to contact Plaintiff Mercado from April to August 2020. However, the declaration is

23 lacking in sufficient factual detail for the Court to determine that there has been a breakdown in

24 contact with Plaintiff Mercado.

25          Specifically, although counsel states that they have attempted to contact Plaintiff

26 Mercado through her last-known phone numbers, home address, email address, and social media
27 account, there are no dates of the attempted contact, no information on what occurred (such as

28 mail returned, etc.), and no information regarding whether she was requested to contact the


                                                    1
          Case 1:20-cv-00161-NONE-SAB Document 36 Filed 09/30/20 Page 2 of 2


 1 office and did not do so.

 2          Further, on August 26, 2020, Plaintiff Mercado contacted the office by email, but there is

 3 no information regarding the substance of this contact such that the Court can determine that

 4 good cause exists for counsel to withdraw from representation. While the Court is cognizant that

 5 counsel may not disclose certain information as protected by attorney client privilege, on the

 6 current record, the Court is unable to determine if Plaintiff Mercado has failed to keep in contact

 7 with counsel making it unreasonably difficult to continue representing her in this action.

 8          Accordingly, on or before October 5, 2020, counsel shall supplement their motion to

 9 withdraw addressing these issues.

10
     IT IS SO ORDERED.
11

12 Dated:     September 29, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
